department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date wta-d-126830-00 cc tege eb qp1 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel te_ge pacific coast central mountain area attn laura beth heisen from subject michael roach chief cc tege eb qp1 adequacy of department of labor notification pursuant to sec_4975 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend employer a individual b individual c wta-d-126830-00 individual d plan x date date date issues whether the internal revenue service’s notification to the department of labor was sufficient for purposes of sec_4975 as to employer a and individuals b c and d conclusions the notification of the department of labor was sufficient for purposes of sec_4975 as to employer a and individuals b c and d facts individual’s b c and d each took loans from employer a’s defined benefit pension_plan which the service determined were prohibited_transactions under sec_4975 on date an appeals officer in the los angeles appeals_office of the service notified the local office of the department of labor dol of the prohibited_transactions specifically using form letter p the appeals officer expressly identified plan x in the heading of the letter as the affected plan and employer a as the employer sponsor the text of the letter states that the above referenced case has been referred to us by the los angeles key district ep eo division the text of the letter also states that the appeals officer has jurisdiction over individuals b and c and that these two individuals engaged in prohibited_transactions by borrowing from plan x the letter does not refer to individual d the letter concludes by asking dol to review its records to ascertain if there is any dol involvement in the above referenced cases and to respond within calendar days it does not appear that the examining agent notified dol of the alleged prohibited_transactions in response dol sent a letter dated date to the irs appeals_office which referred to plan x as the subject of the letter the letter states that dol received the letter of date regarding the referenced pension_plan and that our office has no involvement in the above referenced case a notice_of_deficiency was issued on date law and analysis wta-d-126830-00 sec_4975 and b of the code impose excise_taxes upon disqualified persons who participate in prohibited_transactions sec_4975 provides however that before the internal_revenue_service sends a notice_of_deficiency with respect to such taxes the secretary_of_the_treasury shall notify the secretary of labor and provide him a reasonable opportunity to obtain correction of the prohibited_transaction or to comment on the imposition of the tax similarly section a of erisa provides that unless the secretary_of_the_treasury finds the collection of a tax under sec_4975 is in jeopardy the secretary shall in accordance with sec_4975 notify the secretary of labor before sending a notice_of_deficiency with respect to the tax and afford the secretary an opportunity to comment on the imposition of the tax the procedures for providing such notice as well as for other coordination activities are set forth in an agreement between the pension and welfare benefits administration pwba of dol and the service entitled procedures for coordination of examination and litigation activities the agreement internal_revenue_manual exhibit part ii of the agreement provides that specific checksheets are to be used by each agency to notify the other agency of certain issues arising in the examinations of plans specifically the agreement states that the irs examiners are to use checksheet b to notify the pwba of prohibited_transactions discovered in the course of an examination checksheet b provides spaces to identify the employer sponsor of the plan as well as the name of the plan involved but does not provide a specific space to identify any disqualified persons involved in the transaction part iii of the agreement sets forth the rules for irs appeals offices the relevant portion provides as follows the following procedures apply to all cases received by irs appeals offices involving examinations of employee benefit plans within the meaning of section a of part ii a the chief appeals_office or designee will send a notice to the area director’s district supervisor’s office to ensure that notice has been given to dol as required by sec_4971 and sec_4975 the appeals_office will follow the procedures of b and c of this part b the appeals_office will not take final action to settle the case concede any government issue enter into a closing_agreement with any taxpayer issue an notice_of_deficiency with respect to taxes under sec_4971 or sec_4975 that are not in jeopardy or proceed with any_action to revoke the favorable determination_letter or qualification letter of any plan prior to the earlier of the date when the appeals_office receives a response from pwba or days after the date of the appeals office’s letter to pwba wta-d-126830-00 c pwba will within days of the date of the letter from the appeals_office reply to the appeals_office in writing if pwba is taking any_action concerning the referred case under the agreement the notice required by sec_4975 may be provided by either the examining agent by using checksheet b or by the appeals_office instant case it is our understanding that the examining agent did not send a checksheet b to the pwba accordingly the requirements of sec_4975 can only be satisfied if the letter sent by the appeals_office was sufficient in the part iii of the agreement does not specify that a particular form must be used by the appeals_office to satisfy the requirements of the agreement exhibit of part viii of the internal_revenue_manual however does provide a form letter that can be used in these cases this letter is similar although not identical to the letter p used by the appeals_office in this case both letters provide a space in the heading to identify the employer sponsor and the plan name but no space is provided in the heading to identify any other disqualified persons neither the form letters nor the irm instructions to the appeals_office provide that the names of the disqualified persons are to be provided irm the form letters are similar in this regard to checksheet b the checksheet provides a space for the employer sponsor of the plan and the plan name but does not provide a specific space to identify the disqualified persons there is no legislative_history for sec_4975 or for erisa that addresses the question of what type of notice will be adequate under those sections these provisions were apparently a compromise suggested by the nixon administration to resolve conflicting provisions in the house and senate bills but there is no explanation of the notice required administration recommendations to the house and senate conferees on h_r to provide for pension reform p date the tax_court however has ruled that sec_4975 requires only that the commissioner notify dol of its intent to determine excise_tax deficiencies and that dol be given the opportunity to become involved in thoburn v commissioner 96_tc_132 the taxpayers argued that a notice provided to dol was insufficient for purposes of h in that case the appeals officer sent a letter to dol concerning the affected plan which stated that the above referenced case has been referred to us by the atlanta key district_office ep eo division and requested that dol review its records and ascertain if there is any involvement in the above referenced case the letter was sent shortly after the irs and dol had modified the coordination agreement and changed the form letter to be used to notify dol the irs notice to dol conformed to the form letter that had been wta-d-126830-00 replaced rather than to the new version on the other hand the notice had been sent to the dol office referred to in the new agreement rather than in the prior version the tax_court concluded that these discrepancies were insignificant we do not consider material the fact that the irs-dol agreement was b oth respondent and dol recognized the irs letter as a harbinger of excise_tax deficiency determinations and a request that dol respond if it intended to become involved amended and that the irs letter did not conform in exact detail to the amended form letter the discrepancies are insignificant and do not detract from the fact that respondent notified dol of his intent to determine excise_tax deficiencies and dol was given an opportunity to become involved the statute requires no more similarly in goulard v commissioner tcmemo_1990_448 modified by t c memo the commissioner alleged that certain loans to the petitioners from a qualified_plan were prohibited_transactions accordingly a checksheet b was sent to dol stating that the irs intends to impose excise_tax against all disqualified persons copies of the plan’s returns were sent to dol with the checksheet citing thoburn the court concluded that the notice was sufficient although the checksheet apparently did not name any of the disqualified persons involved the current version of the agreement between dol and irs does not include a particular form letter to be used by an appeals officer but the letter used in this case is similar in most respects to checksheet b like the checksheet the letter has spaces to identify the employer sponsor of the plan as well as the plan name and plan number but does not include spaces to identify the disqualified persons moreover the instructions for completing checksheet b do not provide for including the names of the disqualified persons where prohibited_transactions are alleged in this case the letter identified employer a and plan x and stated that various plan loans constituted prohibited_transactions the letter asked dol to ascertain if it had any involvement in the cases and send its response based upon the letter sent by the appeals_office in this case dol responded that it had no involvement with plan x these letters indicate as stated in thoburn that both 1the earlier version of the form letter differed from the amended version in two respects first the prior version referred to procedures for coordination of examination and litigation activities while the amended version referred to a coordination agreement second the prior version gave dol days to respond while the amended form letter requested a response within days wta-d-126830-00 the irs and dol recognized the irs letter as a harbinger of excise_tax deficiency determinations and a request that dol respond if it intended to become involved there is nothing in the agreement between the irs and dol that suggests that the disqualified persons involved in a prohibited_transaction must be identified neither the agreement nor checksheet b provide for it moreover it does not appear that the disqualified persons were specifically identified in either thoburn or goulard yet the courts concluded that adequate notice was provided accordingly we do not believe that each disqualified_person needs to be identified in order for the notice to dol to satisfy h as to all of the disqualified persons and that references to some but not all of the disqualified persons does not affect the adequacy of the notice please call if you have any further questions
